Coffey v CRP/Extell Parcel I. L.P. (2018 NY Slip Op 03430)





Coffey v CRP/Extell Parcel I. L.P.


2018 NY Slip Op 03430


Decided on May 10, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 10, 2018

Richter, J.P., Manzanet-Daniels, Webber, Oing, Moulton, JJ.


6502 114073/09

[*1]Kelly Coffey, Plaintiff-Respondent,
vCRP/Extell Parcel I. L.P., et al., Defendants-Appellants, Stroock & Stroock & Lavan LLP, Defendant.


Boies, Schiller & Flexner LLP, Armonk (Jason Cyrulnik of counsel), for appellants.
Held & Hines, L.L.P., New York (Scott B. Richman of counsel), for respondent.

Order, Supreme Court, New York County (Debra A. James, J.), entered April 12, 2017, which, to the extent appealed from as limited by the briefs, denied defendants' motion, dated January 11, 2017, to vacate the court's prior judgment entered April 2, 2013 and/or order entered August 2, 2013, unanimously affirmed, with costs.
The reversal of the grant of statutory interest in the related case (CRP/Extell Parcel I, L.P. v Cuomo, 2012 NY Slip Op 32329(U) [Sup Ct, NY County 2012], revd 124 AD3d 560 [1st Dept 2015], affd 27 NY3d 1034 [2016]) has no preclusive effect on this plaintiff's entitlement to such interest, as this Court's prior reversal in that case, and the Court of Appeals decision affirming this Court's determination, were based on the lower court's lack of jurisdiction in that case to entertain a motion for such interest after the proceeding had been dismissed. That factual underpinning is not present here. Moreover, this Court has already affirmed an appeal by these defendants from an order which included postjudgment interest at the statutory rate of 9% (Coffey v CRP/Extell Parcel I, L.P., 122 AD3d 504 [1st Dept 2014]), and there is no basis to disturb that determination now.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 10, 2018
CLERK